DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. §§ 101 and 112
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
In the Abstract and in the summary of the invention at Spec. 1, paras. [0004] and [0006], applicants reiterate the claim language that a ring surrounds the stator, “wherein the ring has a ring mass and the stator has a stator mass, and the ring mass is substantially equal to the stator mass.” However, because the stator does not rotate, it is unclear how matching the mass of the ring to the stator has any effect on the noise and vibrations that applicants identify as the problem rotor that may cause imbalances that create noise and vibrations. Furthermore, in the detailed description of the invention at Spec. 1-2, para. [0013], applicants disclose in detail that balancing the mass of the ring with the mass of the rotor such that “the ring offset may be the same amount as the rotor 18 and in the opposite direction. This may result in the center of mass of the ring being offset equal and opposite to the center of mass of the rotor” and as such, will “cancel a significant portion of the vibration.”  Adding a counterbalance that is offset in the opposite direction of a rotating mass is a well-established manner of canceling vibration, and applicants specifically and substantially assert this utility of matching the ring mass to the rotor mass as well. There is no such well-established utility for matching ring mass to stator mass, nor do applicants specifically and substantially assert any such utility, merely repeating the claim language in the Specification.
Claims 1-20 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note that in the spirit of compact prosecution, a ring surrounding about a stator was searched that had a mass substantially equal to the either the stator (as recited) or the rotor (as supported in the disclosure).  Examiner notes that if the claims were amended to recite that the .
Pawlik, US 2017/0009769, teaches a non-rotating ring 16 arranged outside a stator of a hydraulic pump.
Ojima et al., US 2014/0056733, teaches a pump with a balance ring 127 disposed inside stator 110 and situated out of phase with a rotor.
Jacobs, US 3,806,284, teaches a compressor with a counterweight 106 that is arranged outside a rotor.
Nisbet, US 2,840,991, teaches rotating camps 21a and 36a arranged inside and outside a stator portion, but the stator does not provide a magnetic flux and masses of the cams are not recited (and the outer cam appears substantially larger than the inner cam).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK HAMO/Primary Examiner, Art Unit 3746